Order of disposition, Family Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about January 24, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of resisting arrest, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. It is “not necessary that [a] defendant be specifically informed that he was to be arrested in order for a resisting arrest conviction to stand; it is sufficient that such knowledge was inferable from the surrounding facts and circumstances” (.People v Gray, 189 AD2d 922, 923 [1993], lv denied 81 NY2d 886 [1993]). The evidence established that appellant was being placed under arrest for obstructing governmental administration, which he had committed by attempting to assault a school safety agent, that appellant knew he was being arrested, and that his flailing and kicking was a deliberate act to resist arrest. Concur—Tom, J.P., Mazzarelli, Friedman, Sullivan and Nardelli, JJ.